DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Response to Amendment
The amendment of claims 6, 8 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 6 objected to because of the following informalities: it should be “wherein the at least one sulfonic acid is 2-methyl-2-propene-1-sulfonic acid”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 recites “the additive comprising the polyoxyalkylene group is selected from the group consisting of…”. However, none of the species in Markush group contains polyoxyalkylene group. 
Claims 6, 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is confusing; it recites the monomer from the list of claim 1 and two additional monomers. For purposes of expediting prosecution, the claim is interpreted as “the polyacid II further comprises acrylic acid or methacrylic acid”.  
Claim 9 recites “the additive comprising the polyoxyalkylene group is selected from the group consisting of…”. However, none of the species in Markush group contains polyoxyalkylene group. For purposes of expediting prosecution, the claim is interpreted as polyoxyalkenylated (C6-C30) carboxylic acids, polyoxyalkenylated alcohols…
Claim 6 recites the limitation "the at least one sulfonic acid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the at least one sulfonic acid… and at least one further…”, how do they relate to claim 1? For purposes of expediting prosecution, the claim is interpreted as “the polyacid II comprises 2-methyl-2-propene-1-sulfonic acid, and at least one further……”
Claim Rejections - 35 USC § 103
Claims 1-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willimann et al (US 2010/0081736).
Claims 1, 3-5, 8: Willimann teaches a method comprising mixing a colloid (i.e. claimed polyacid II), an emulsifier (i.e. claimed additive), and an aqueous dispersion (i.e. claimed polymer I) formed in the presence of the colloid and an ethoxylated emulsifier (0007-0012, 0028). The aqueous dispersion contains polymer particles of (meth)acrylate copolymer (example 1). The colloid can be derived from (a1) allyl sulfonic acid (i.e. 2-propene-1-sulfonic acid) and (a2) (meth)acrylic acid (0016, claim 32). The stabilized dispersion can have a pH of 2.1. The dispersion is then dried to form a redispersible dispersion powder (abstract). 
Willimann does not expressly name a single embodiment having the claimed steps. However, each of the components and steps are described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the method suggested by the reference, including the claimed one, thereby arriving at the presently claimed invention.
Claim 2: the powder is mixed with an antiblocking agent [0043].
Claim 9: the emulsifier can be ethoxylated alcohol having a C6-C22 alkyl radical. 
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments and declaration filed 5/23/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the addition of the sulfonic acid-containing polymer takes place after the emulsion polymerization, colloids are not grafted onto polymer formed by emulsion polymerization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument regarding unexpected results shown in declaration, it is noted that 1) example 1 A is not Willimann’s inventive product, instead it is merely an intermediate product. The poor redispersibility of example 1 A is known and expected; 2) it is not very clear how applicants’ argument presented in the declaration relates to the instant claimed invention. If there are some correlations, the argument is not commensurate in scope with the scope of claims. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763